 Case 3:19-cv-01319-JPG Document 24 Filed 03/05/21 Page 1 of 5 Page ID #159




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD V. SNOWDEN,                                    )
                                                       )
                 Plaintiff,                            )
                                                       )
 vs.                                                   )   Case No. 19-cv-01319-JPG
                                                       )
 ROGER EHLER,                                          )
 JEREMY HENNING,                                       )
 and JARIN DUNNIGAN,                                   )
                                                       )
                 Defendants.                           )

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

        Now before the Court for consideration is Plaintiff Donald Snowden’s Motion for

Reconsideration of the Court’s Order Dismissing Plaintiff’s Second Amended Complaint

(Doc. 22).   For the reasons set forth herein, the motion shall be DENIED and this case

DISMISSED.

                                            BACKGROUND

        Snowden filed the Second Amended Complaint pursuant to Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971), and the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346,

2671-2680. (Doc. 19). His claims arise from an allegedly unlawful interrogation that occurred on

August 2, 2019. (Id. at 7). After posting bond, Plaintiff was informed that he could not leave the

Jail until speaking with officers upstairs. (Id. at 6). During the course of his interrogation, Plaintiff

was denied counsel, denied mental health treatment, and coerced into uttering the word “ICE.”

Defendants Henning and Unknown Investigating Officers failed to intervene and prevent

violations of Plaintiff’s constitutional rights. He was later arrested for (presumably) making self-

incriminating statements. (Id.).

                                                   1
 Case 3:19-cv-01319-JPG Document 24 Filed 03/05/21 Page 2 of 5 Page ID #160




       The Second Amended Complaint did not survive screening under 28 U.S.C. § 1915A. This

was primarily due to the fact that Plaintiff relied on vague, threadbare, and conclusory allegations

in support of his claims. (Doc. 20). He set forth insufficient allegations to state a plausible, as

opposed to a possible, claim against any of the defendants, in violation of basic pleading

requirements set forth in Federal Rule of Civil Procedure 8 and Twombly. See Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

Accordingly, the Court dismissed the Second Amended Complaint without prejudice on

November 17, 2020. (Doc. 20).

       Plaintiff was granted leave to file a Third Amended Complaint no later than December 15,

2020. (Doc. 20, p. 5). He was warned that the action would be dismissed with prejudice for failure

to comply with a court order and/or prosecute his claims if he failed to do so by the deadline.

(Id. at pp. 4-5) (citing FED. R. CIV. P. 41(b)). He was also warned that the dismissal would count

as one of his three allotted “strikes” under 28 U.S.C. § 1915(g). (Id.)

       Plaintiff missed the deadline for filing a Third Amended Complaint on December 15, 2020.

He never requested an extension. More than two months passed after the deadline expired with

no word from Plaintiff.

       Then, on February 18, 2021, Plaintiff filed the instant motion to challenge the Order

Dismissing Second Amended Complaint. (Doc. 22). He offered a single new factual allegation

in support of his claims: Defendants Henning and Unknown Investigating Officers were in the

same room with him when they failed to intervene and prevent violations of his Fifth and Sixth

Amendment rights during the interrogation. (Id. at 1). For this reason, Plaintiff asks the Court to



                                                  2
 Case 3:19-cv-01319-JPG Document 24 Filed 03/05/21 Page 3 of 5 Page ID #161




revisit its Order Dismissing Second Amended Complaint and allow him to proceed. Alternatively,

he asks the Court for the paperwork necessary to file a Third Amended Complaint. (Id.).

       Plaintiff offers no legal basis for the relief he seeks. However, the Court has inherent

authority to reconsider nonfinal orders:

       . . . any order or other decision, however designated, that adjudicates fewer than all
       the claims or the rights and liabilities of fewer than all of the parties does not end
       the action as to any of the claims or parties and may be revised at any time before
       the entry of a judgment adjudicating all the claims and all the parties’ rights and
       liabilities.

See FED. R. CIV. P. 54(b); Moses H. Cone Mem. Hosp. v. Mercury Const. Corp., 460 U.S. 1, 12

(1983) (“[E]very order short of a final decree is subject to reopening at the discretion of the district

judge”); Sims v. EGA Prods., Inc., 475 F.3d 865, 870 (7th Cir. 2007) (“[N]onfinal orders are

generally modifiable”). With that said, motions for reconsideration generally serve a limited

purpose—“to correct manifest errors of law or fact or to present newly discovered evidence.”

Rodriguez v. City of Chicago, 2012 WL 4795702, at *1 (N.D. Ill. 2012) (quoting Caisse v.

Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996)).

       Although the Court has authority to reconsider the Order Dismissing Second Amended

Complaint, Plaintiff’s single factual allegation does not save any of his claims. The Court found

that the allegations support no plausible claim for a Fifth or Sixth Amendment violation. This is

regardless of Defendants Henning’s and Unknown Investigating Officers’ presence in the same

room with Plaintiff during the interrogation. This additional fact does fill in any gaps in the

chronology of events sufficient to revive his claims. Plaintiff’s allegations remain too vague,

threadbare, or conclusory. The Court still finds that the allegations are lacking. The Second

Amended Complaint was thus properly dismissed for violation of Rule 8 and Twombly and for

failure to state any claim for relief. Accordingly, the Motion for Reconsideration shall be denied.



                                                   3
 Case 3:19-cv-01319-JPG Document 24 Filed 03/05/21 Page 4 of 5 Page ID #162




       Plaintiff has since filed a Third Amended Complaint (Doc. 23) and Motion for Recruitment

of Counsel (Doc. 21). He filed both in late February 2021, well beyond the deadline for amending

his complaint by mid-December 2020 and without leave of the Court to do so. Plaintiff had ample

opportunity to request an extension, but he never did. Plaintiff also offers no reason for missing

the deadline to file a Third Amended Complaint on December 15, 2020. Accordingly, the Third

Amended Complaint and Motion for Recruitment of Counsel shall be DISMISSED based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 20) to file a timely Third Amended

Complaint and for failure to prosecute his claims. This case shall be CLOSED.

                                            Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration of Order

Dismissing Second Amended Complaint (Doc. 22) is DENIED, and Plaintiff’s Third Amended

Complaint (Doc. 23) and Motion for Recruitment of Counsel (Doc. 21) are DISMISSED, based

on his failure to file a timely Third Amended Complaint in compliance with the Court’s Order

(Doc. 20) and/or his failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan,

128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). Because the

underlying Second Amended Complaint was dismissed for failure to state a claim upon which

relief may be granted, this dismissal counts as a “strike” under 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). He must list each of the issues he intends to appeal in the notice of appeal. A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal



                                                 4
 Case 3:19-cv-01319-JPG Document 24 Filed 03/05/21 Page 5 of 5 Page ID #163




deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 3/4/2021
                                                    s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    United States District Judge




                                                5
